Citation Nr: 0336686	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  99-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

The Board notes that in a memorandum received by VA in May 
2003, the veteran's service representative raised the issues 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  As these issues have not been developed 
or certified for appellate review, they are hereby referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran did not serve in combat.

3.  The veteran's claims file contains service department 
records which corroborate the veteran's testimony as to the 
occurrence of his claimed stressor of witnessing the 
aftermath of a friendly fire incident in which his best 
friend was killed, and having to identify his body after his 
death.

4.  The June 1999 VA PTSD examination by a psychiatrist and 
the October 2000 VA PTSD examination by a board of two 
examiners, a psychiatrist and a psychologist, which 
determined that the veteran was not suffering from PTSD are 
more probative and persuasive than the medical statements 
indicating a diagnosis of PTSD.
CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 
3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in October 1998, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
service connection for PTSD, as well as notice of the 
specific legal criteria necessary to substantiate this claim.  
The Board concludes that discussions as contained in the PTSD 
stressor development letter sent to the veteran in November 
1998, in the initial rating decision dated in April 1999, in 
the statement of the case (SOC) issued in July 1999, in the 
supplemental statements of the case (SSOCs) issued in 
December 2000 and February 2002, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter 
dated in December 2001, the veteran was advised of the recent 
enactment of the VCAA, and was apprised generally of the new 
rights provided thereunder, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  While this letter was 
sent to the veteran in the context of other service 
connection claims, it nevertheless informed the veteran of 
the elements of a service connection claim, advised him of 
the type of evidence needed to establish such a claim, and 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The veteran has 
also repeatedly been advised in other correspondence, such as 
the SSOC issued in December 2000, of the elements required to 
establish service connection for PTSD, why the evidence of 
record did not satisfy these elements, and what evidence was 
needed to establish his claim.  The Board finds, therefore, 
that such documents are in compliance with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that the veteran understands the nature of the 
evidence needed to substantiate his claim.  The veteran's 
representative submitted a detailed argument in support of 
the claim for service connection for PTSD in November 2003 
and did not indicate there was additional evidence to obtain 
or development to undertake.  Indeed, as the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence has been met.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, service 
personnel records, post-service VA inpatient and outpatient 
treatment notes and examination reports, including multiple 
psychiatric examinations reports and extensive psychological 
testing, and several personal statements made by the veteran 
in support of his claim.  The RO has obtained all pertinent 
records regarding the issues on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

In various correspondence received by VA, the veteran has 
described one primary inservice stressor which he asserts 
caused his PTSD.  He reports that on February 11, 1969, he 
was stationed in an infantry unit in a base camp near the 
village of Duc Pho in South Vietnam.  He was standing on the 
roof of a bunker in which three fellow soldiers were located.  
He reports that one of the three men accidentally shot the 
other two, including his best friend and tentmate, "RCC," 
after mistaking them for attacking Viet Cong.  He stated that 
he removed his shirt and applied it to RCC's chest to stop 
the bleeding, but that RCC later died (as did the other 
shooting victim).  He reported that he subsequently had to 
identify RCC's body, which was very traumatic for him.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App 91, 98 
(1993).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence 
that the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  The veteran's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, does not reflect that veteran received any 
decorations or medals which indicate involvement in combat.  
Furthermore, his military occupational specialty (MOS) while 
stationed in Vietnam was listed as "personnel specialist," 
which is not a specialty which is, on its face, indicative of 
a combat role.  Moreover, the veteran's service records, 
including the service personnel records contained in the 
veteran's 201 File, do not otherwise contain any entries 
which show that he received any decorations or performed any 
specific details that would have placed him in combat 
situations.  See Gaines v. West, 11 Vet. App. 353, 358-60 
(1998).  Accordingly, in view of the absence of any official 
evidence that the veteran participated in action against an 
enemy, the Board finds that he did not "engage in combat," 
and the evidentiary presumption of 38 U.S.C.A. § 1154(b) does 
not apply.  Therefore, as the veteran has not been shown to 
have been engaged in combat with the enemy, any alleged 
inservice stressors must be verified, i.e., corroborated by 
credible supporting evidence.  

In this case, the Board finds that credible supporting 
evidence exists which corroborates the veteran's claimed 
stressor.  Specifically, the veteran's claims file contains 
an official U.S. Army Vietnam Casualty Report dated February 
12, 1969 which indicates that on that date, the veteran 
reported that RCC had been killed by suspected friendly small 
arms fire while on bunker guard duty on February 11, 1969.  
It also indicates that RCC's body was officially identified 
by the veteran and one other soldier.  The veteran's claims 
file also contains an excerpt from an internet website 
listing the dates and circumstances of death of soldiers 
named on the Vietnam Veterans Memorial Wall in Washington, 
DC, which confirms that RCC was killed in Vietnam on February 
11, 1969 by non-hostile fire.  The Board finds that these 
records serve to corroborate and confirm the veteran's 
reported inservice stressor.  See Suozzi v. Brown, 10 Vet. 
App. 307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The remaining issues to be addressed include whether the 
veteran currently suffers from a valid PTSD disorder and 
whether this disorder has been medically related to the 
confirmed inservice stressor.  The evidence on the first 
question is in significant conflict.  Of record are VA 
psychiatry clinic outpatient treatment notes dated in 
September 1999 and in January 2000 by a VA physician (M.D.) 
which indicate an Axis I diagnosis of PTSD; a statement from 
a VA social worker (M.S.W.) received by VA in November 1999, 
confirming that the veteran was "being treated in the MPD 
Clinic for PTSD"; the report of a January 2000 VA mental 
disorders examination by an examiner whose credentials are 
unknown, indicating Axis I diagnoses of major depression and 
PTSD; a C&P Social Survey by a clinical social worker 
(L.C.S.W.) dated in October 2000, again stating that the 
veteran "is currently being treated in the PTSD program at 
the VA Medical Center"; and a statement from the veteran's 
private osteopath (D.O.) dated in October 2002, indicating 
that he was treating the veteran "for his diagnosis of Post 
Traumatic Stress Disorder."

By contrast, the veteran's claims file also contains several 
items of evidence which are against a finding of a current 
diagnosis of PTSD.  These items include the following:  the 
report of a VA PTSD examination dated in June 1999 by a VA 
psychiatrist, in which he determined that "[the veteran] 
does not mobilize sufficient diagnostic criteria under 
symptom cluster C to warrant the diagnosis of a post-
traumatic stress disorder," and rendered a sole Axis I 
diagnosis of dysthymic disorder; and a VA PTSD examination 
conducted in October 2000 by a board of two examiners (a 
psychiatrist and a psychologist) at the request of the RO to 
clarify whether the veteran met the diagnostic criteria for a 
diagnosis of PTSD, who both agreed that there was 
"insufficient consistent evidence on either a clinical or a 
psychometric basis to identify his Vietnam sequelae as 
reaching the clinical levels required for a post-traumatic 
stress disorder diagnosis."

Following a careful review of all of this evidence, the Board 
finds that the evidence which indicates that the veteran is 
not suffering from PTSD is more probative and persuasive than 
the evidence that indicates that he is suffering from PTSD.  
First, the Board observes that none of the diagnoses of PTSD 
was rendered by a medical professional that was indicated to 
be a psychologist or a psychiatrist.  Instead they were 
rendered by persons listed as a physician, a social worker, 
an osteopath, and a VA employee (i.e., the examiner who 
performed the January 2000 VA examination) whose credentials 
are unclear (while the credentials of this examiner are not 
listed, the Board observes that the examiner's report 
required authorization by a person with greater authority, 
which was given some 7 months following the examination date 
by a person who apparently did not interview the veteran).  

By contrast, the three medical opinions determining that a 
diagnosis of PTSD was not appropriate were rendered by two 
psychiatrists and one psychologist.  While certainly not 
determinative, the Board finds that the opinions of these 
psychologists and psychiatrists must be given significant 
weight on the question of the existence of a psychiatric 
disorder, as such persons specialize in the diagnosis and 
treatment of mental disorders.   

Second, the VA examinations which determined that PTSD was 
not present were significantly more comprehensive than the 
statements finding the existence of this disorder.  For 
example, none of the examiners who rendered diagnosis of PTSD 
provided any indication of how the veteran met the clinical 
criteria for a diagnosis of PTSD, but instead offered bare 
diagnoses (and in several instances, did not offer any 
findings whatsoever).  By contrast, the psychiatrist who 
performed the June 1999 VA examination offered a lengthy 
assessment of which diagnostic criteria the veteran's 
symptoms did and did not satisfy, and concluded that the 
veteran did not exhibit sufficient diagnostic criteria under 
PTSD symptom cluster C to warrant the diagnosis of PTSD.  The 
psychiatrist and psychologist who examined the veteran in 
October 2000 went even further, as each interviewed and 
examined the veteran separately, jointly requested and 
supervised extensive psychological testing of the veteran, 
including the Minnesota Multiphasic Personality Inventory, 
Second Edition (MMPI-2) and the Trauma Symptoms Inventory 
(TSI), and then met together following these three distinct 
examinations to discuss, compare, and reconcile these results 
into one cohesive and comprehensive report.  The examiners 
explained in great detail the results of the psychological 
testing, and why these results did not reach clinical 
thresholds for establishing a PTSD diagnosis.  They also 
reviewed and discussed the results of prior examinations of 
record, and explained how the current results obtained were 
supported by previous findings.

Finally, the Board observes that the thorough examination by 
the board of two examiners was requested by the RO 
specifically to reconcile the differing medical diagnoses of 
record, and that this report focused specifically on the 
singular issue of whether the veteran was or was not 
suffering from PTSD.  The two examinations and psychological 
testing were conducted in the context of this particular 
question, and the entire 6-page single-spaced report was 
prepared in response to this request.  By contrast, none of 
the diagnoses of PTSD of record were rendered in such a 
context.  Indeed, the two "diagnoses" of PTSD by the VA 
social workers were not diagnoses at all, but instead were 
merely notations indicating that the veteran was being 
treated for PTSD by a third party.  Several of the other 
diagnoses of PTSD were noted in the context of a listing of 
all of the veteran's disorders, without focusing on PTSD per 
se.  In any case, none of the other reports included any 
support for the proposition that the veteran met the 
established clinical criteria for a diagnosis of PTSD, as set 
forth in detail in the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  See also 
38 C.F.R. § 4.125(a) (2003).

Therefore, the Board determines that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from a PTSD disorder.  Having determined that the 
evidence does not establish a current diagnosis of PTSD, the 
Board need not reach the subsequent issue of whether such a 
diagnosis is related to the veteran's inservice stressor.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



